

Exhibit 10.17
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is made and entered into this 29th
day of January, 2019, by and between Novan, Inc. (the “Company”) and Jeff N.
Hunter (“Consultant”). Throughout the remainder of this Agreement, the Company
and Consultant may be collectively referred to as the “Parties” and individually
referred to as a “Party.”
WHEREAS, Consultant is currently employed by the Company pursuant to an
Employment Agreement between the Parties, dated April 15, 2018 (the “Employment
Agreement”), and Consultant’s employment will end on January 31, 2019;
WHEREAS, Consultant and the Company have entered into a Separation and General
Release Agreement (the “Separation Agreement”) simultaneous with the execution
of this Agreement;
WHEREAS, Consultant is also subject to the terms of the Confidentiality and
Assignment of Inventions Agreement, executed by Consultant on October 9, 2009,
and the Amended and Restated Noncompetition Agreement, executed by Consultant on
May 11, 2016 (collectively the “Restrictive Covenants Agreements”);
WHEREAS, the Company desires to have the benefit of Consultant’s services under
this
WHEREAS, the Parties have reached agreement on the terms and conditions for
Consultant’s provision of consulting services, and wish to enter into this
Agreement to memorialize such terms; and
WHEREAS, Consultant represents that he has carefully read this entire Agreement,
understands its consequences, and voluntarily enters into it.
NOW THEREFORE, in consideration of the above and the mutual promises set forth
below, Consultant and the Company agree as follows:
1.TERM. The term of this Agreement shall commence on the effective date of this
Agreement (as defined in Section of the Separation Agreement) (the “Effective
Date”) and continuing until September 30, 2019, unless extended in writing by
the mutual agreement of the Parties (both referred to herein as the “Consulting
Term”).


2.DESCRIPTION OF SERVICES. Consultant shall provide services as a consultant to
the Company, and will report to and perform duties assigned by the Company’s
Chief Executive Officer (the “CEO”) or the Company President. Consultant shall
be available to provide services as a consultant at such times and in such
amounts as requested by the CEO, the President and/or as necessary, which
services will primarily relate to the Company’s lease and certain licensing
arrangements, as outlined in this Section 2; provided that such services shall
not exceed 20% of Consultant’s average amount of work time during the thirty six
(36) month period prior to the







--------------------------------------------------------------------------------




Separation Date (as defined in the Separation Agreement), in order to ensure
that Consultant’s separation from employment with the Company is considered a
“Separation from Service” within the meaning of Section 409A of the Internal
Revenue Code. Consultant shall provide the Services as follows:


(a)    [***]. Consultant shall facilitate [***] at no cost to the Company by
meeting both of these targets no later than the end of the Consulting Term
(“[***] Targets”): (aa) [***]; and (bb) [***]. The determination of whether the
[***] Targets have been achieved will be made in the sole discretion of the
Company; provided, however, that the execution [***] of a binding term sheet
prior to the expiration of the Term of this Agreement that contains terms that
fulfills the obligations set forth in subsections (aa) and (bb) above shall be
considered satisfactory achievement. The Company shall notify Consultant in
writing whether it has determined that the [***] Targets have been achieved or
its determination that such Targets have not been achieved. If the [***] Targets
are not achieved by the expiration of the Term, then no payment shall be due to
Consultant from the Company.


(b)    [***]. Consultant shall continue to work with the Company to [***] on
terms acceptable to the Company (the “[***] Target”), resulting in [***] that
are acceptable to the Company. The determination of whether the [***] Target has
been achieved will be made in the sole discretion of the Company; provided,
however, that the execution by the Company and relevant third parties of a
binding term sheet prior to the expiration of the Term of this Agreement shall
be considered satisfactory achievement of the Target. The Company shall notify
Consultant in writing whether it has determined that the [***] Target has been
achieved or its determination that such Target has not been achieved. If the
[***] Target has not been achieved by the expiration of the Term, then no
payment shall be due to Consultant from the Company.


(c)    Other services. If requested by the CEO or his designee, Consulting shall
provide other services to the Company on an hourly basis based on his knowledge
and background.


3.CONSULTING FEES. Consultant shall be paid as follows for the Services:


(a)    [***]. Consultant shall be paid the amount of $30,625, subject to Section
5, in lump sum within 30 days following the Company’s notification of Consultant
that the [***] Targets have been achieved, as provided in Section 2(a).


(b)    [***]. Consultant shall be paid the amount of $30,625, subject to Section
5, in lump sum within 30 days following the Company’s notification of Consultant
that the [***] Targets have been achieved, as provided in Section 2(b).


(c)    Other services. Consultant shall be paid an hourly rate of $250 per hour
for services covered by Section 2(c) above. Consultant shall submit monthly
invoices outlining the hours of Services provided each month along with any
reasonable expenses, pre-approved by the Company in writing, and the Company
shall pay such invoices within thirty (30) days of its receipt of the same.
Consultant shall keep records of time worked and expenses incurred, and to make
such records available to the Company at reasonable times and on reasonable
advance notice.






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




(d)    Continued Service for Vesting. Consultant’s service as a consultant
during the Consulting Term shall be deemed continued service for purposes of
continued vesting of equity awards under the Company’s plans, programs or
agreements.


4.INDEPENDENT CONTRACTOR STATUS. The Parties hereby acknowledge and agree that
Consultant’s provision of services as a Consultant shall be provided strictly as
an independent contractor. Nothing in this Agreement shall be construed to
render Consultant an employee, co-venturer, agent, or other representative of
the Company during the Consulting Term. Consultant understands that he must
comply with all tax laws applicable to a self-employed individual, including the
filing of any necessary tax returns and the payment of all income and
self-employment taxes. The Company shall not be required to withhold from any
payments of the consulting fee any state or federal income taxes or to make
payments for Social Security tax, unemployment insurance, or any other payroll
taxes, except as otherwise required for the Separation Benefits set forth in
Section 2. The Company shall not be responsible for, and shall not obtain,
worker’s compensation, disability benefits insurance, or unemployment security
insurance coverage for Consultant. Consultant is not eligible for, nor entitled
to, and shall not participate in, any of the Company’s benefit plans. Consistent
with his duties and obligations under this Consulting Agreement, Consultant
shall, at all times, maintain sole and exclusive control over the manner and
method by which he performs his services as a Consultant.


5.EARLY TERMINATION OF CONSULTING TERM. The Company may terminate the Consulting
Term early only if Consultant has engaged in conduct that constitutes Cause. For
purposes of this Section 5, “Cause” shall mean: (a) willful misconduct in the
performance of consulting services, after being advised in writing and being
given a period of at least 10 days to remedy such misconduct, except no such
10-day period will be given in the event that the misconduct cannot, by its
nature, be reasonably expected to be remedied; (b) conviction of or entering of
a guilty plea or plea of no contest with respect to a felony, a crime of moral
turpitude or any other crime with respect to which imprisonment is a possible
punishment; or (c) breach by Consultant of a material term of this Agreement,
after being advised in writing of such breach or violation and being given a
period of at least 10 days to remedy such breach or violation.


6.GENERAL RELEASE. Consultant agrees that he will execute one or more General
Release Agreements, attached hereto as Exhibit A, as a condition of receiving
the payments under Section 3 (a) and 3(b), with each payment requiring a
separate release, and shall sign and deliver such General Releases within ten
(10) days of the Company’s notification to Consultant of achievement under
Section 3(a) and/or 3(b).


7.RESTRICTIVE COVENANTS AGREEMENTS. As provided in Section 3 of the Separation
Agreement, Consultant shall continue to be fully bound by the terms of the
Restrictive Covenants Agreements, as amended in the Separation Agreement.


8.COMPANY PROPERTY. Consultant agrees to deliver to the Company upon the
expiration of the Term, or sooner if requested by the Company: (i) all Company
records, memoranda, data, documents and other property of any description which
refer or relate in any way to trade secrets or confidential information,
including all copies thereof, which are in his possession, custody or control;
and (ii) all Company property (including, but not limited to, keys, credit
cards, computers, client files, contracts, proposals, work in process, manuals,
forms, computer stored work in process and other computer data, research
materials, other items of business information concerning any




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




Company customer or client or potential prospect to purchase some or all of the
Company’s assets, or Company business or business methods, including all copies
thereof) which is in his possession, custody or control.


9.WARRANTIES BY CONSULTANT. Consultant represents and warrants that Consultant
has the knowledge and skills required to perform the Services under this
Agreement, and will provide the Services in a commercially reasonable manner and
consistent with industry standards. Consultant will perform the Services in
compliance with all applicable federal, state and local laws and regulations.
Consultant will perform the Services in compliance with all Company rules and
regulations, including those relating to personal conduct, ethics and data
security.


10.GOVERNING LAW. This Agreement shall be construed, interpreted, and governed
in accordance with and by North Carolina law and the applicable provisions of
federal law (“Applicable Federal Law”). Any and all claims, controversies, and
causes of action arising out of or relating to this Agreement, whether sounding
in contract, tort, or statute, shall be governed by the laws of the state of
North Carolina, including its statutes of limitations, except for Applicable
Federal Law, without giving effect to any North Carolina conflict-of-laws rule
that would result in the application of the laws of a different
jurisdiction. Both Consultant and the Company acknowledge and agree that the
state or federal courts located in North Carolina have personal jurisdiction
over them and over any dispute arising under this Agreement, and both Consultant
and the Company irrevocably consent to the jurisdiction of such courts.


11.ENTIRE AGREEMENT. Except for the Separation Agreement, Restrictive Covenant
Agreements, as amended, and as expressly provided herein, this Agreement: (i)
supersedes and cancels all other understandings and agreements, oral or written,
with respect to Consultant’s employment with the Company; (ii) supersedes all
other understandings and agreements, oral or written, between the Parties with
respect to the subject matter of this Agreement; and (iii) constitutes the sole
agreement between the Parties with respect to this subject matter. Each Party
acknowledges that: (i) no representations, inducements, promises or agreements,
oral or written, have been made by any Party or by anyone acting on behalf of
any Party, which are not embodied in this Agreement; and (ii) no agreement,
statement or promise not contained in this Agreement shall be valid. No change
or modification of this Agreement shall be valid or binding upon the Parties
unless such change or modification is in writing and is signed by the Parties.
This Agreement shall be in addition to and, except as expressly provided herein,
shall not affect the provisions of any employee benefit or other plan or program
of the Company and any award agreement between the Company and Consultant.


12.SEVERABILITY. If any portion, provision, or part of this Agreement is held,
determined, or adjudicated by any court of competent jurisdiction to be invalid,
unenforceable, void, or voidable for any reason whatsoever, each such portion,
provision, or part shall be severed from the remaining portions, provisions, or
parts of this Agreement, and such determination or adjudication shall not affect
the validity or enforceability of such remaining portions, provisions, or parts.


13.COUNTERPARTS. This Agreement may be executed in any number of counterparts,
and delivered by facsimile, PDF or other electronic copy, and each counterpart
when so executed and delivered shall be deemed to be an original and when taken
together shall constitute one and the same instrument, and production of an
originally executed, facsimile, PDF or other




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




electronic copy, of each counterpart execution page will be sufficient for
purposes of proof of execution and delivery of this Agreement. Any Party hereto
may execute this Agreement by signing any such counterpart.


14.WAIVER OF BREACH. A waiver of any breach of this Agreement shall not
constitute a waiver of any other provision of this Agreement or any subsequent
breach of this Agreement.


15.SUCCESSORS; BINDING EFFECT. This Agreement shall be binding upon and shall
inure to the benefit of each of the parties hereto and to their respective
successors, assigns, heirs, executors, administrators and other legal
representatives.


16.NOTICES. All notices, requests, consents, approvals, and other communications
to, upon, and between the parties shall be in writing and shall be deemed to
have been given, delivered, made, and received when: (a) personally delivered;
(b) deposited for next day delivery by Federal Express, or other similar
overnight courier services; or (c) transmitted to the attention of the
applicable party at the following addresses:


If to the Company,
Kelly Martin
Chief Executive Officer
Novan, Inc.
4105 Hopson Road
Morrisville, NC 27560.
Email: gkmartin@novan.com
If to the Consultant:
Jeff N. Hunter
[***]
Email: [***]


17.SECTION 409A OF THE INTERNAL REVENUE CODE.


a.Parties’ Intent. The Parties intend that no payments or benefits hereunder
shall constitute non-qualified deferred compensation within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations thereunder (collectively, “Section 409A”) and all provisions of
this Agreement shall be construed in a manner consistent with such intention. If
any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause Consultant to incur any additional
tax or interest under Section 409A, the Company shall, upon the specific request
of Consultant, use its reasonable business efforts to in good faith reform such
provision to be exempt from, or comply with, Code Section 409A; provided, that
to the maximum extent practicable, the original intent and economic benefit to
Consultant and the Company of the applicable provision shall be maintained, and
the Company shall have no obligation to make any changes that could create any
material additional economic cost or loss of material benefit to the Company.
The Company shall timely use its reasonable business efforts to amend any plan
or program in which Consultant participates to bring it under an exemption from,
or in compliance with, Section 409A. Notwithstanding the




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




foregoing, the Company shall have no liability with regard to any failure to
comply with Section 409A so long as it has acted in good faith with regard to
compliance therewith.


b.Separation from Service. A termination of employment or separation from
service shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits that
constitute nonqualified deferred compensation within the meaning of Section 409A
upon or following a termination of employment or separation from service unless
such termination also constitutes a “Separation from Service” within the meaning
of Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment,” “separation from
service” or like terms shall mean Separation from Service.


c.Separate Payments. Each installment payment required under this Agreement
shall be considered a separate payment for purposes of Section 409A.


d.Delayed Distribution to Specified Consultants. If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that Consultant is a
Specified Executive of the Company on the date he experiences a separation from
service with the Company and that a delay in benefits provided under this
Agreement is necessary to comply with Code Section 409A(A)(2)(B)(i), then any
post separation payments and any continuation of benefits or reimbursement of
benefit costs provided by this Agreement, and not otherwise exempt from Section
409A, shall be delayed for a period of six (6) months following the date of
Consultant’s separation from service (the “409A Delay Period”). In such event,
any post separation payments and the cost of any continuation of benefits
provided under this Agreement that would otherwise be due and payable to
Consultant during the 409A Delay Period shall be paid to Consultant in a lump
sum cash amount in the month following the end of the 409A Delay Period. For
purposes of this Agreement, “Specified” shall mean an employee who, on an
Identification Date (“Identification Date” shall mean each December 31) is a key
employee as defined in Section 416(i) of the Code without regard to paragraph
(5) thereof.
[Signature Page Follows]




    




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the day
and year written below.






JEFF N. HUNTER
 
 
 
 
 
 
/s/ Jeff N. Hunter
 
Date: 1/25/2019
 
 
 
 
 
 
 
 
NOVAN, INC.
 
 
 
 
 
 
/s/ G. Kelly Martin
 
 
By:
G. Kelly Martin
 
 
Title:
CEO
 
 







[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

